DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 12-17, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhagen et al (US 20100063491) cited in IDS and in view of Frangineas (US 20070179481), cited previously.
Regarding claim 1, Verhagen discloses a device for light treatment of skin, the device (Fig.2) comprising: an interior compartment having a proximal end and a distal end (Figs. 2-4); an optical aperture 5 disposed at the distal end (Fig 2-4, section 0038, an imaging lens); a laser or Broad Band Light (BBL) source 1, 15 that produces a laser or BBL beam (section 0043, 0050, a light source for severing hairs, The light source for 
However Verhagen does not disclose the applicator prevents relative movement of the surface of skin of the patient in one or more lateral directions relative to the optical aperture. Frangineas discloses a laser light treatment device 61 with an applicator 64 prevents relative movement of the surface of skin of the patient in one or more lateral directions relative to the optical aperture (Fig. 11, section 0053, Operating the vacuum pump with tip in contact with the skin creates negative pressure partial vacuum inside the tip). This allows for the applicator to be affixed and stabilized to the target treatment area. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Verhagen by adding prevents relative movement of the surface of skin of the patient in one or more lateral directions relative to the optical aperture as taught by Frangineas in order to facilitate the applicator to be affixed and stabilized to the target treatment area.

With respect to claim 4, Verhagen discloses the bottom surface comprises a window 13 that is substantially transparent to the laser or BBL beam and to the light received by the camera (section 0051, the optical or contact window and the immersion fluid, which are optional, may serve to improve the penetration properties of the radiation into the skin. For example, the fluid may be an index matching fluid, having an index of refraction which is halfway between that of the optical window and that of the skin).
Regarding claim 5, Verhagen discloses the bottom surface is substantially flat or conformal to the surface of skin (Figs. 2-4).
With respect to claim 12, Verhagen discloses computer hardware and/or software for identifying a spatial location of one or more constituents of skin proximate the distal end of the device (section 0022, 0024, Light originating outside of a focal plane, i.e. carrying no information about the object of interest, is focused before or after the pinhole and is rejected. This provides spatial resolution in the axial direction, i.e. in depth, the control unit comprises means, such as an instruction code or software, for processing such an image, or at least detection signals, in order to recognize an object in the body part that is imaged).
Regarding claim 13, Verhagen discloses comprising computer hardware and/or software for identifying a class, size, shape, color, estimated depth, or shaft angle of one or more constituents of skin proximate the distal end of the device (section 0022, 
Concerning claim 14, Verhagen discloses comprising computer hardware and/or software for correcting and/or calibrating image non-linearities or distortions from the second optical path or discrepancies in a mechanical model used during image processing (section 0056, The mirror will be movable to allow correction of the changing path length when moving the mirror for adjusting or when selecting a different depth in the skin. Note that, for any received information to be depth-dependent, the coherence length of the light source should be comparable to the desired resolution).
With respect to claim 15, Verhagen discloses the computer hardware and/or software is mechanically and electrically coupled to the camera 8 (Figs. 2-4, section 0024, 0049, the control unit comprises means, such as an instruction code or software, for processing such an image, or at least detection signals, in order to recognize an object in the body part that is imaged, a control unit for processing the signals from the detector 8. Such a control unit, which may also control the various light sources, mirrors, etc., may be embodied as a suitable IC or the like. This control unit may also comprise image processing software).
Regarding claim 16, Verhagen discloses one or more lenses 5, 11, mirrors 9, and/or actuators for directing the light received from the optical aperture to the camera and/or for directing the laser or BBL beam to one or more desired locations on a surface 
Concerning claim 17, Verhagen discloses the laser or BBL beam is ablative or non-ablative (Section 0050, the light source for cutting hair is shown as a separate light source, such as a second laser with a relatively higher power).
With respect to claim 19, Verhagen discloses the invention substantially as claimed however does not show the laser is an Er: YAG laser. Frangineas discloses the laser is an Er: YAG laser (section 0035, Er: YAG lasers). This allows for the proper wavelength of laser radiation to be delivered to the target tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Verhagen by adding Er: YAG laser as taught by Frangineas in order to facilitate proper wavelength of laser radiation to be delivered to the target tissue.
Regarding claim 20, Verhagen in view of Frangineas, specifically Frangineas discloses the laser comprises a hybrid laser operable to produce laser beams having a plurality of differing wavelengths (section 0035, Lasers providing radiation having a wavelength that has an absorption coefficient in water in the preferred ranges). This allows for the proper wavelength of laser radiation to be delivered to the target tissue.
Concerning claim 21, Verhagen in view of Frangineas, specifically Frangineas discloses the hybrid laser is operable to selectively produce an ablative laser beam and a coagulative laser beam (section 0035, , Lasers providing radiation having a 
With respect to claim 22, Verhagen in view of Frangineas, specifically Frangineas discloses the laser beam comprises an ablative laser beam and the laser produces time-modulated pulses of the ablative laser beam (Section 0040, apparatus for providing rapid sequential delivery of absorption pulses). This allows for proper laser pulse to be delivered to the target tissue.
Regarding claim 23, Verhagen in view of Frangineas, specifically Frangineas discloses the time-modulated pulses of the ablative laser beam produce tissue ablation in an ablation area, followed by tissue coagulation around the ablation area (section 0028, 0040, Heat from the ablation process that causes the coagulation in regions 16 effectively raises the temperature of the collagen in those coagulated regions sufficiently to create dramatic shrinkage or shortening of collagen in the coagulated tissue, apparatus for providing rapid sequential delivery of absorption pulses). This allows for proper laser pulse to be delivered to the target tissue.
With respect to claim 24, Verhagen discloses the device further comprises a non-laser or non-BBL light source 1 for illuminating a target area of the device (section 0038, light source for imaging).
Regarding claim 25, Verhagen in view of Frangineas, specifically Frangineas discloses the laser is a pulsed laser (Figs. 6-8A-C, section 0024, each location was irradiated by one pulse, although multiple pulses could be used in alternate embodiments. The radiation at the locations was focused to a spot having a diameter of about 120 µm at the surface of the skin, expanding slightly to between about 150 µm .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhagen et al (US 20100063491) cited in IDS in view of Frangineas (US 20070179481) and in further view of Paithankar (US 20150045723), all cited previously.
Regarding claim 8, Verhagen in view of Frangineas discloses the invention substantially as claimed however does not show the applicator comprises a non-permeable chamber and the bottom surface of the applicator forms one or more hermetic seals with the surface of skin. Paithankar discloses the applicator comprises a non-permeable chamber 145 and the bottom surface of the applicator forms one or more hermetic seals 155, 160, 158 with the surface of skin (Fig. 8A, 8E, section 0131, the cup assembly includes a fluid inlet in communication with the cup interior. The cup assembly also includes a port for connection to a vacuum source. The port is in communication with a conduit and the annulus. The annulus is formed in the lower surface). This allows for proper adhesion of the applicator to the tissue surface in order to prevent leaking of the laser to non-targeted tissue. Therefore it would 
	Concerning claim 9, Verhagen in view of Frangineas in view of Paithankar, specifically Paithankar discloses the non-permeable chamber of the applicator is in fluid communication with a vacuum pump 146 for supplying a vacuum to an interior of the non-permeable chamber (section 0115, There is also an opening in a wall of the cup assembly providing access to a suitable vacuum system). This allows for a proper vacuum tight seal to be applied to the tissue.
	With respect to claim 10, Verhagen in view of Frangineas in view of Paithankar, specifically Paithankar discloses the vacuum supplied to the interior of the non-permeable chamber is 0.10-0.40 atmospheres (section 0115, the vacuum system in conjunction with the cup assembly is used to apply a vacuum seal (e.g., skin to cup assembly) ranging from about -0.8 atm to about -0.1 atm; from about -0.5 atm to about -0.1 atm; or from about -0.33 atm to about -0.1 atm). This allows for a proper vacuum tight seal to be applied to the tissue.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhagen et al (US 20100063491) cited in IDS and in view of Frangineas (US 20070179481) and further in view of Cahir (US 20040030325), all cited previously.
Concerning claim 7, Verhagen in view of Frangineas discloses the invention substantially as claimed however does not show the bottom surface of the applicator comprises an adhesive for reversibly adhering the bottom surface of the applicator to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-10, 12-17, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792